 



EXHIBIT 10.1.2.3

[Form of Notice of Stock Option Grant]
[Front]



 

     
Notice of Grant of Stock Options
and Option Agreement
  Ask Jeeves, Inc.
ID: 94-3334199
555 12th Street, Suite 500
Oakland, CA 94607



 

     
[Optionee Name]
  Option Number:
[address]
  Plan:
[address]
  ID:



 

Effective ___, you have been granted a(n) [Incentive] [Non-Qualified] Stock
Option to buy ___shares of Ask Jeeves, Inc. (the Company) stock at $       per
share.

The total option price of the shares granted is $___.

Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration             [number]  
[describe, e.g. monthly]   [date]   [date that is 10 years
from grant date]

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of and understands and agrees to this Notice of Grant of Stock Options
and Option Agreement, including the additional terms and conditions on the
reverse hereof, and the attached Form of Stock Option Agreement (collectively
the “Option Award Contract”). Optionholder acknowledges receipt of copies of the
Plan and prospectus relating to this stock option grant, which are posted on the
following web site: https://jww.askjeeves.com/finance/stock/index.asp
Optionholder further acknowledges that as of the Date of Grant, the Option Award
Contract [, the Severance Benefits Letter Agreement dated ___] and the Plan set
forth the entire understanding between Optionholder and the Company regarding
the acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of options previously granted and
delivered to Optionholder under one of the Company’s Plans.



 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.



 

     
 
   
 
   
 
   
Ask Jeeves, Inc.
  Date
 
   
 
   
 
   
 
   
[optionee]
  Date

 



--------------------------------------------------------------------------------



 



[back]

ASK JEEVES, INC.
STOCK OPTION GRANT NOTICE

[1999 Equity Incentive Plan]
[1999 Non-Qualified Equity Incentive Plan]

Ask Jeeves, Inc. (the “Company’), pursuant to its 1999 [Non-Qualified] Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Stock Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

      Vesting
Commencement Date:  
[date]
   
 
Type of Grant:  
[Incentive] [Nonstatutory] Stock Option
   
 
Exercise Schedule:  
þ Same as Vesting Schedule                                o Early Exercise
Permitted
   
 
Vesting Schedule:  
[FOR ANNUAL GRANTS TO EMPLOYEES WITH OVER 12 MONTHS OF SERVICE: The Shares shall
vest in a series of forty-eight (48) successive equal monthly installments upon
Optionholder’s completion of each additional month of Continuous Service over
the forty-eight (48) month period measured from the Vesting Commencement Date.]
 
[FOR ANNUAL GRANTS TO EMPLOYEES WITH UNDER 12 MONTHS OF SERVICE: 25% of the
Shares shall vest on the first anniversary of the Vesting Commencement Date,
with the remaining portion vesting monthly in thirty-six (36) equal monthly
installments upon Optionholder’s completion of each additional month of
Continuous Service over the thirty-six (36) month period measured from the first
anniversary of the Vesting Commencement Date.]
 
[FOR “BRIGHT STAR PROGRAM” GRANTS: The Shares shall vest in a series of twelve
(12) successive equal monthly installments upon Optionholder’s completion of
each additional month of Continuous Service over the twelve (12) month period
measured from the Vesting Commencement Date.]
 
[FOR CERTAIN GRANTS: 50% of the Shares shall vest on the first anniversary of
the Vesting Commencement Date, with the remaining 50% vesting on the second
anniversary of the Vesting Commencement Date.]
   
 
Payment:  
By one or a combination of the following items (described in the Stock Option
Agreement):
 
By cash or check
Pursuant to a Regulation T Program if the Shares are publicly traded
By delivery of already-owned shares if the Shares are publicly traded
   
 

 